DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites the limitation "the content ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Denki Kagaku Kogyo KK, JP 2013-159741A (hereafter Denki), made of record by Applicant in the IDS of February 7, 2019 and discussed with reference to the translation provided by Applicant, in view of Freund et al., US 2007/0251640 (hereafter Freund), also made of record by Applicant in the IDS of February 7, 2019.

	Regarding claim 1, Denki teaches a chloroprene latex adhesive composition (paras [0001]-[0002] and [0010]-[0011]).  Regarding the term “rubber” in the claim preamble, it is noted that Denki teaches using chloroprene monomers to form 
The composition of Denki includes a carboxy-modified chloroprene-based copolymer latex containing a copolymer of chloroprene monomer and an ethylenic unsaturated carboxylic acid and a polyvinyl alcohol (para [0011], at lines 4-6, teaching “polymer latex B produced by carrying out the emulsion polymerization of a chloroprene monomer and the ethylenic unsaturated carboxylic acid under existence of a non-ion system surfactant” and para [0011] at lines 33-35 teaching that the non-ion system surfactant can be polyvinyl alcohol); and 
a chloroprene-based polymer latex containing a chloroprene homopolymer or a copolymer of chloroprene monomer and other monomers and a rosin acid metal salt (para [0011] at lines 1-4, teaching “chloroprene monomer independence (understood to mean a homopolymer) or chloroprene system polymer latex A produced by making carry out the emulsion polymerization of a chloroprene monomer and other monomers under existence of a rosin acid metal salt”). 
Regarding the claim 1 recitation of wherein the content ratio of the carboxy-modified chloroprene-based copolymer latex (A) to the chloroprene-based polymer latex (B) is 80:20 to 20:80 as solid matter, Denki teaches its latex A (which corresponds to the claimed latex (B)) “may be the 20 to 80 mass % in solid content conversion, and the aforementioned carboxy denaturation chloroprene system polymer latex B (which corresponds to the claimed latex (A)),  may be the 80 to 20 mass % in solid content conversion,”  thus teaching the claimed ratios.
chlorinated polyolefin resin emulsion, Denki is silent.  
	Freund teaches an aqueous adhesive composition that includes a polychloroprene emulsion and an adhesion promoting agent that promotes adhesion to polyolefin substrates (Abstract and paras [0015]-[0021]).   The adhesion promoting agent is preferably a chlorinated polyolefin that is in the form of an emulsion (paras [0024]-[0025]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition of Denki to further include the chlorinated polyolefin adhesion promoting agent of Freund, for the advantage taught in Freund of promoting adhesion to polyolefin substrates, particularly useful in the automotive industry for applications wherein adhesion is required between thermoplastic materials and rigid polyolefin substrates (see background paras [0002]-[0006] of Freund).

Regarding claim 4, please see the rejection of claim 1 above discussing the Freund teaching that its chlorinated polyolefin component is useful as an adhesion promoting agent that promotes adhesion to polyolefin substrates (para [0024]), thus teaching the claim 4 recitation of at least one adherend is a polyolefin (see also para [0072] of Freund teaching an example of spraying an adhesive of Freund on a polypropylene plaque and bonding the plaque to a polypropylene foam).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Denki in view of Freund as applied to claim 1 and further in view of Wakamatsu et al., US 2018/0111352 (hereafter Wakamatsu).
 Freund is silent as to the amount of the chlorinated polyolefin resin emulsion component in its composition and thus does not provide a teaching or suggestion of the range recited in claim 2 of chlorinated polyolefin resin emulsion (C) in an amount of 1 to 50 parts by mass as solid matter with respect to 100 parts by mass as solid matter of the total content of the carboxy-modified chloroprene-based copolymer latex (A) and the chloroprene-based polymer latex (B).
Wakamatsu teaches a pressure sensitive adhesive for use on a vehicular member (Title and Abstract), that includes an acrylic polymer (Abstract) and may further include a chlorinated polyolefin component because of the favorable adhesive force exhibited by such component on an adherend formed from a polyolefin (para [0027]).   Thus, the combination of Denki/Freund and Wakamatsu, are directed to the same problem – that of good adhesion to polyolefins.  In an embodiment of Wakamatsu, the amount of chlorinated polyolefin is preferably 0.05 to 5.0 mass parts with regard to 100 mass parts of the pressure sensitive adhesive acrylic polymer (para [0031]), overlapping the range recited in the claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition of Denki/Freund to include the chlorinated polyolefin of Denki-Freund in the amounts taught in .  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Denki in view of Freund as applied to claim 1 and further in view of Ogasawara et al., US 2014/0087110 (hereafter Ogasawara).
Denki teaches a tackifier (i.e., tackifying resin) ratio of its adhesive composition of 10-80 parts by mass “by solid content conversion” at para [0012], a range that overlaps and thus renders obvious the tackifying resin range of 1-100 parts by mass range recited in claim 3.  
Denki also teaches including zinc oxide in its composition (para [0062]).  Although Freund teaches the use other additives known in the adhesive art (para [0050]), Freund does not discuss zinc oxide.   Thus Denki/Freund is silent as to recited range of zinc oxide in an amount of 0.5 to 10 parts by mass as solid matter with respect to 100 parts by mass as solid matter of the total content of the carboxy-modified chloroprene-based copolymer latex (A) and the chloroprene-based polymer latex (B).
	Ogasawara teaches pressure sensitive adhesive compositions used to make laminates for tires (Abstract).  Such compositions may include chloroprene rubber (para [0041]) and also include a tackifier resin and zinc oxide (para [0046]).  At Table I (pages 9-10), Ogasawara teaches ten adhesive compositions, all of which include zinc oxide in 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the composition of Denki/Freund to include zinc oxide as an additive as taught in Denki in the amount of three parts by mass as taught by Ogasawara, as a predictable, adequate amount of zinc oxide, suitable, for example, for pressure sensitive adhesive applications as taught by Ogasawara.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746